[Cite as Pahoundis v. Rodgers, 2011-Ohio-2860.]


                                      COURT OF APPEALS
                                  COSHOCTON COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

GEORGE D. PAHOUNDIS SR. ET AL.                       JUDGES:
                                                     Hon. William B. Hoffman, P.J.
        Plaintiff-Appellees                          Hon. Sheila G. Farmer, J.
                                                     Hon. Patricia A. Delaney, J.
-vs-
                                                     Case No. 11-CA-3
CYNTHIA RODGERS ET AL.

        Defendant-Appellants                         OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Coshocton County
                                                  Common Pleas Court, Case No.
                                                  08-CI-0137


JUDGMENT:                                         Dismissed

DATE OF JUDGMENT ENTRY:                           June 3, 2011

APPEARANCES:

For Plaintiff-Appellees                           For Defendant-Appellants

GEORGE D. PAHOUNDIS SR.                           CYNTHIA M. RODGERS, PRO SE
c/o JAMES R. SKELTON                              Admin. of Estate of John D. Pahoundis
309 Main Street                                   605 Cass Street
Coshocton, Ohio 43812                             Dresden, Ohio 43821

JAMES R. SKELTON                                  CYNTHIA M. RODGERS, INDIVIDUALLY
309 Main Street                                   Cynthia M. Rodgers,
Coshocton, Ohio 43812                             heir of Betty Lou Pahoundis
                                                  Cynthia M. Rodgers,
POMERENE, BURNS & SKELTON                         heir of John Daniel Pahoundis Sr.
309 North Main Street                             605 Cass Street
Coshocton, Ohio 43812                             Dresden, Ohio 43821

JOHN DOE(S)
John Doe ABC Inc.
Coshocton County, Case No. 11-CA-3                                                     2

Hoffman, P.J.


      {¶1}   Defendant-appellant Cynthia M. Rodgers, as Administrator of the Estate of

John Daniel Pahoundis, and individually, appeals the January 27, 2011 Judgment Entry

entered by the Coshocton County Court of Common Pleas, which granted plaintiff-

appellee George D. Pahoundis’ motion to dismiss her counterclaim.

                                STATEMENT OF THE CASE1

      {¶2}   On February 21, 2008, Appellee filed a Complaint in the Coshocton

County Court of Common Pleas, naming Appellant, as Administrator of the Estate of

John Daniel Pahoundis, and also Appellant, individually, as the defendants. Appellant

filed an answer and counterclaim, which included a third-party complaint.2 The third-

party complaint added Attorney James R. Skelton, individually and as partner of

Pomerene, Burns and Skelton; Pomerene, Burns and Skelton; John Doe(s); and John

Doe ABC, Inc. as third-party defendants.

      {¶3}   Appellee filed an answer to the counterclaim, raising the affirmative

defense of res judicata. Appellee also filed a motion to dismiss, alleging the issues and

averments asserted in the counterclaim had been previously litigated. Via Judgment

Entry filed January 27, 2011, the trial court granted Appellee’s motion and dismissed

Appellant’s counterclaim against Appellee, as well as the claims against Attorney

Skelton and Pomerene, Burns and Skelton. The trial court scheduled a hearing on

Apellee’s claims for June 3, 2011. The judgment entry did not include Civ. R. 54(B)

language.

1
 A Statement of the Facts is not necessary to our disposition of this appeal.
2
  The claims alleged in Appellant’s third-party complaint were intertwined within the
counterclaim, and were not set forth in a separate pleading nor captioned as such.
Coshocton County, Case No. 11-CA-3                                                    3


       {¶4}   On February 7, 2011, Appellant filed an untitled motion in the trial court

requesting “the Chief Justice appoint an impartial democrat judge.”      The trial court

struck the motion via Judgment Entry filed February 15, 2011, finding it had no

jurisdiction over the matter.

       {¶5}   It is from the January 27, 2011 Judgment Entry Appellant appeals, raising

as error:

       {¶6}   “I. COSHOCTON COUNTY COMMON PLEAS JUDGE BATCHELOR

DECISION IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE WHEN HE

DISMISSED APPELLANTS’ MARCH 20, 2008 COUNTERCLAIM WITHOUT GOOD

CAUSE AND WHEN HE FAILED TO RECUSE HIMSELF AND WHEN HE FAILED TO

INCLUDE ALL COUNTERCLAIMANTS AND ALL DEFENDANTS IN THE DECISION

FILED JANUARY 27, 2011.         THE COUNTERCLAIM CLEARLY NAMES SEVERAL

COUNTERCLAIMANTS AND DEFENDANTS.

       {¶7}   “II. COSHOCTON COUNTY COURT’S DECISION IS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE IN THAT PLAINTIFF PAHOUNDIS

(HEREINAFTER ‘PAHOUNDIS’) HAD NOT PROVEN HE OWNED 100% OF THE

REAL PROPERTY IN THE UNDERLYING CASE AND OMITTED NECESSARY

PARTIES, AS NEITHER THE 2004 ESTATE COMPLAINT OF THE 2004 PAHOUNDIS

COUNTERCLAIM WAS A ‘QUIET TITLE’ ACTION AS THE ESTATE OF ELIJAH

GEORGE PAHOUNDIS HAD NOT BEEN REOPENED AND THE ESTATE OF BETTY

LOU LANE PAHOUNDIS AND RODGERS AS AN INDIVIDUAL HAD NOT BEEN

MADE PARTIES TO THE UNDERLYING CASE THAT LATER BECAME KNOWN AS

05CI375 WHEN GEORGE FILED HIS ANSWER TO THE 2004 ESTATE COMPLAINT
Coshocton County, Case No. 11-CA-3                                   4


OR BEFORE THE ESTATE COMPLAINT WAS DISMISSED BY JUDGE EVANS IN

2007.

        {¶8}   “III. COSHOCTON COUNTY COMMON PLEAS COURT ERRED

BECAUSE IT DID NOT HAVE JURISDICTION.         THE COURT SHOULD HAVE

SCREENED THE 2008 PAHOUNDIS COMPLAINT AND TRANSFERRED IT TO

COSHOCTON COUNTY PROBATE COURT BECAUSE IT DEALT WITH A

COMPLAINT CONCERNING A CASE THAT PAHOUNDIS CLAIMED HAD BEEN

FRIVOLOUSLY FILED IN PROBATE COURT IN 2004 THIS 2008 COUNTERCLAIM

OF RODGERS ET AL WOULD THEN HAVE BEEN IN THE COSHOCTON COUNTY

PROBATE COURT WITH THE 2008 PAHOUNDIS COMPLAINT.

        {¶9}   “IV.   COSHOCTON COUNTY COMMON PLEAS COURT ERRED

BECAUSE IT DID NOT HAVE JURISDICTION OF THE 2008 COUNTERCLAIM DUE

TO THE REQUEST FOR DAMAGES UNDER THE RICO ACT UNDER SECTION

901(a) OF THE ORGANIZED CRIME CONTROL ACT OF 1970 (PUB.L. 91-452, 84

STAT. 922, ENACTED 1970-10-15) AS CODIFIED IN CHAPTER 96 OF TITLE 18 OF

THE UNITED STATES CODE, U.S.C. § 1961-1968.

        {¶10} “V. THE COSHOCTON COUNTY COURT ERRED IN THAT ITS

DECISION IS TOO BROAD AND IS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE AS THE PLAINTIFF ONLY ANSWERED THE ESTATE OF JOHN’S

COUNTERCLAIM AND NEVER ANSWERED THE COUNTERCLAIM OF RODGERS

AS AN INDIVIDUAL OR AS AN HEIR OF HER MOTHER’S ESTATE OR RODGERS

AS HEIR OF HER FATHER’S ESTATE AND DID NOT FILE A MOTION TO DISMISS

THOSE PARTIES THEREFORE THE JUDGMENT ENTRY IS TOO BROAD.
Coshocton County, Case No. 11-CA-3                                            5


       {¶11} “VI. THE COSHOCTON COUNTY ERRED IN THAT ITS DECISION

DOES    NOT   ADDRESS    ALL    OF   THE   ISSUES   IN   THE   MAR.   20,   2008

COUNTERCLAIM OF RODGERS ET AL. (THIS INCLUDES A REQUEST TO FIND

PAHOUNDIS WAS A VEXATIOUS LITIGATOR AND BREACH OF WRITTEN

CONTRACT. RODGERS DID NOT NEED TO BE A PARTY TO THE 2004 COMMON

PLEAS ILLEGAL EVICTION ATTEMPT CASE OR THE 2004 APPELLATE CASE OR

THE 2005 COMMON PLEAS ILLEGAL EVICTION ATTEMPT CASES IN ORDER FOR

COSHOCTON COUNTY COURT TO FIND THAT THOSE THREE CASES PLUS THE

COMPLAINT THAT PAHOUNDIS FILED IN 2008 AS 08 CI 137 AGAINST RODGERS

IN HER DUAL CAPACITY AS AN INDIVIDUAL AND AS THE ADMINISTRATOR OF

HER FATHER’S ESTATE WERE FILED ONLY TO HARASS RODGERS AND THE

ESTATE OF JOHN AND THE HEIRS OF BETTY IN ORDER TO DELAY THIRD

PARTIES FROM DISCOVERING THAT THE HEIRS OF BETTY HAVE POSSESSED

THE REAL ESTATE SINCE 1970 SO THAT PAHOUNDIS COULD PRETEND TO OWN

100% OF IT. THE CASES WERE ALSO TO DELAY RODGERS AND THE OTHERS

FROM FINDING OUT THAT           PAHOUNDIS    HAD ALSO INTERFERED HER

GRANDFATHER’S ESTATE BY ACCEPTING A DEED THAT WAS FRAUDULENT AS

IF HE WERE THE ONLY SON OF ELIJAH PAHOUNDIS AND AS IF HE WERE

ENTITLED TO USE THE GAS/OIL/TIMBER PROFITS FROM THAT HOLMES

COUNTY REAL ESTATE TO HIRE ATTORNEYS WHICH INCLUDE JIMMY SKELTON

IN ORDER TO TRY TO TAKE OVER THE REAL ESTATE CLAIMED BY BETTY LOU

PAHOUNDIS SINCE 1970 BY FILING AN ILLEGAL EVICTION CASE AGAINST HER

HEIRS      KNOWING       THAT        MOORE      WAS       A      FRAUDULENT
Coshocton County, Case No. 11-CA-3                                                     6


GRANTOR/LEASOR/LEASEE. THE JUDGE WRONGLY DETERMINED THAT RES

JUDICATA APPLIED TO THE CASE AND THE BREACH OF THE WRITTEN

CONTRACT AND SHOULD HAVE RECUSED HIMSELF DUE TO HIS INVOLVEMENT

IN 2:07CV067.”

        {¶12} This case comes to us on the accelerated calendar. App. R. 11. 1, which

governs accelerated calendar cases, provides in pertinent part:

        {¶13} “(E) Determination and judgment on appeal.

        {¶14} “The appeal will be determined as provided by App.R. 11.1. It shall be

sufficient compliance with App.R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form.

        {¶15} “The decision may be by judgment entry in which case it will not be

published in any form.”

        {¶16} This appeal shall be considered in accordance with the aforementioned

rule.

        {¶17} As a preliminary matter, we must first determine whether the order under

review is a final appealable order. If an order is not final and appealable, then we have

no jurisdiction to review the matter and must dismiss it. See Gen. Acc. Ins. Co. v. Ins.

Co. of N. Am. (1989), 44 Ohio St.3d 17, 20, 540 N.E.2d 266. In the event that the

parties to the appeal do not raise this jurisdictional issue, we may raise it sua sponte.

See Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St.3d 86, 541 N.E.2d 64,

syllabus; Whitaker-Merrell v. Carl M. Geupel Const. Co. (1972), 29 Ohio St.2d 184, 186,

58 O.O.2d 399, 280 N.E.2d 922.
Coshocton County, Case No. 11-CA-3                                                           7


       {¶18} An appellate court has jurisdiction to review and affirm, modify, or reverse

judgments or final orders of the trial courts within its district. See Section 3(B)(2), Article

IV, Ohio Constitution; see also R.C. § 2505.02 and Fertec, LLC v. BBC & M

Engineering, Inc., 10th Dist. No. 08AP-998, 2009-Ohio-5246. If an order is not final and

appealable, then we have no jurisdiction to review the matter and must dismiss it. See

Gen. Acc. Ins. Co., supra at 20, 540 N.E.2d 266.

       {¶19} To be final and appealable, an order must comply with R.C. 2505.02 and

Civ.R. 54(B), if applicable. R.C. § 2505.02(B) provides the following in pertinent part:

       {¶20} “(B) An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶21} “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶22} “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment.” R.C. 2505.02.

       {¶23} Civ.R. 54(B) provides:

       {¶24} “When more than one claim for relief is presented in an action whether as

a claim, counterclaim, cross-claim, or third-party claim, and whether arising out of the

same or separate transactions, or when multiple parties are involved, the court may

enter final judgment as to one or more but fewer than all of the claims or parties only

upon an express determination that there is no just reason for delay. In the absence of a

determination that there is no just reason for delay, any order or other form of decision,

however designated, which adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties, shall not terminate the action as to any of the
Coshocton County, Case No. 11-CA-3                                                        8


claims or parties, and the order or other form of decision is subject to revision at any

time before the entry of judgment adjudicating all the claims and the rights and liabilities

of all the parties.” Civ.R. 54.

       {¶25} Therefore, to qualify as final and appealable, the trial court's order must

satisfy the requirements of R.C. § 2505.02, and if the action involves multiple claims

and/or multiple parties and the order does not enter a judgment on all the claims and/or

as to all parties; as is the case here, the order must also satisfy Civ .R. 54(B) by

including express language that “there is no just reason for delay.” Internatl. Bhd. of

Electrical Workers, Local Union No. 8 v. Vaughn Indus., L.L.C., 116 Ohio St.3d 335, 879

N.E.2d 187, 2007-Ohio-6439, ¶ 7, citing State ex rel. Scruggs v. Sadler, 97 Ohio St.3d

78, 776 N.E.2d 101, 2002-Ohio-5315, ¶ 5-7.

       {¶26} As noted in the Statement of the Case, supra, the trial court dismissed

Appellant’s counterclaim against Appellee, Attorney Skelton, and Pomerene, Burns and

Skelton via Judgment Entry filed January 27, 2011. The January 27, 2011 Judgment

Entry did not include Civ.R. 54(B) language; therefore, there is no final appealable order

as Appellant’s claims against John Doe(s) and John Doe ABC, Inc., remain pending.

Accordingly, this Court does not have jurisdiction to entertain Appellant’s appeal.
Coshocton County, Case No. 11-CA-3                                                 9


      {¶27} This appeal is dismissed for lack of jurisdiction.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer __________________
                                            HON. SHEILA G. FARMER


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY
Coshocton County, Case No. 11-CA-3                                                 10


          IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


GEORGE D. PAHOUNDIS SR. ET AL.              :
                                            :
       Plaintiff-Appellees                  :
                                            :
-vs-                                        :        JUDGMENT ENTRY
                                            :
CYNTHIA RODGERS ET AL.                      :
                                            :
       Defendant-Appellants                 :        Case No. 11-CA-3


       For the reason stated in our accompanying Opinion, this appeal is dismissed for

lack of jurisdiction. Costs to Appellant.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer___________________
                                            HON. SHEILA G. FARMER


                                            s/ Patricia A. Delaney _________________
                                             HON. PATRICIA A. DELANEY